Exhibit 10.02

 

RESTATED

WEST CORPORATION

1996 STOCK INCENTIVE PLAN

 

Purpose

 

The purpose of the Plan is to provide a means through which the Company may
attract able persons to become and remain directors of the Company and enter and
remain in the employ or in a consulting relationship with the Company and its
Subsidiaries and to provide a means whereby they can acquire and maintain Common
Stock ownership, or be paid incentive compensation measured by reference to the
value of Common Stock, thereby strengthening their commitment to the welfare of
the Company and promoting an identity of interest between stockholders of the
Company and these employees, directors and consultants.

 

So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock Awards, Phantom Stock Unit Awards, Performance Share
Unit Awards and Stock Bonus Awards, or any combination of the foregoing. The
Plan also provides for the automatic grant of Nonqualified Stock Options to
Non-Employee Directors.

 

Definitions

 

The following definitions shall be applicable throughout the Plan.

 

“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock Award,
Phantom Stock Unit Award, Performance Share Unit Award, Stock Bonus Award,
Director Stock Award or any other Stock-based award under the Plan.

 

“Award Agreement” means the agreement between the Company and a Participant who
has been granted an Award which defines the rights and obligations of the
parties with respect to such Award.

 

“Award Period” means a period of time within which performance is measured for
the purpose of determining whether an Award of Performance Share Units has been
earned.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means the Company or a Subsidiary (as the case may be) having cause to
terminate a Participant’s employment or service in accordance with the
provisions of any existing employment, consulting or any other agreement between
the Participant and the Company or a Subsidiary (as the case may be) or, in the
absence of such an employment, consulting or other agreement which defines or
describes such cause, upon (i) the determination by the Company or such
Subsidiary (as the case may be) that the Participant has engaged, during the
performance of his duties to the Company or such Subsidiary, in significant
objective acts or omissions constituting dishonesty, willful misconduct or gross
negligence relating to the business of the Company or a Subsidiary.

 

“Change in Control” shall, unless in the case of a particular award, the
applicable Award Agreement states otherwise, be deemed to occur if:

 

(i)    the Company enters into any agreement to engage in a transaction, the
consummation of which would result in any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”) (other than (A) the Company, (B) any Subsidiary, (C) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Subsidiary or (D) Gary West, his immediate family, any lineal decedents or
any entity directly or indirectly owned or controlled by them) becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing forty percent (40%) or
more of the combined voting power of the Company’s then outstanding securities,
provided that such transaction actually does occur;

 

(ii)    individuals who constitute the Board, and any new director (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii) or (iv) of this
Section 2(f)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved (unless the

 



--------------------------------------------------------------------------------

approval of the election or nomination for election of such new directors was in
connection with an actual or threatened election or proxy contest), cease for
any reason to constitute at least a majority thereof;

 

(iii)    the Company enters into any agreement to engage in a transaction, the
consummation of which would result in, or the stockholders of the Company
approve, a merger or consolidation of the Company with any other corporation,
and such merger or consolidation actually does occur other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as defined above in (i), including the exemptions thereto) acquires
forty percent (40%) or more of the combined voting power of the Company’s then
outstanding securities; or

 

(iv)    the Company enters into any agreement to engage in a transaction, the
consummation of which would result in, or the stockholders of the Company
approve, a complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets of any transaction
having a similar effect, provided that such liquidation, sale or disposition
actually does occur.

 

“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

 

“Committee” means the full Board, the Compensation Committee of the Board or
such other committee appointed by the Board to administer the Plan.

 

“Common Stock” means the common stock par value $0.01 per share, of the Company.

 

“Company” means West Corporation, a Delaware corporation.

 

“Consummation Date” shall mean the date of consummation of the Company’s initial
public offering of Common Stock.

 

“Date of Grant” means the date on which the granting of an Award is authorized
or such other date as may be specified in such authorization.

 

“Director Stock Option” means the Award of a Nonqualified Stock Option to
Non-Employee Directors pursuant to Section 12.

 

“Director Stock Option Agreement” means the agreement entered into with respect
to a Director Stock Option pursuant to Section 12.

 

“Disability” means the complete and permanent inability by reason of illness or
accident to perform the duties of the occupation at which a Participant was
employed or served when such disability commenced or, if the Participant was
retired when such disability commenced, the inability to engage in any
substantial gainful activity, in either case as determined by the Committee
based upon medical evidence acceptable to it.

 

“Eligible Person” means any (i) person regularly employed by the Company or a
Subsidiary; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or
Subsidiary other than an Non-Employee Director; or (iii) consultant to the
Company or a Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Fair Market Value” on a given date means (i) if the Stock is listed on a
national securities exchange, the mean between the highest and lowest sale
prices reported as having occurred on the primary exchange with which the Stock
is listed and traded on the date prior to such date, or, if there is no such
sale on that date, then on the last preceding date on which such a sale was
reported; (ii) if the Stock is not listed on any national securities exchange
but is quoted in the National Market System of the National Association of
Securities Dealers Automated Quotation System on a last sale basis, the average
between the high bid price and low ask price reported on the date prior to such
date, or, if there is no such sale on that date, then on the last preceding date
on which a sale was reported; or

 



--------------------------------------------------------------------------------

 

(iii) if the Stock is not listed on a national securities exchange nor quoted in
the National Market System of the National Association of Securities Dealers
Automated Quotation System on a last sale basis, the amount determined by the
Committee to be the fair market value based upon a good faith attempt to value
the Stock accurately.

 

“Holder” means a Participant who has been granted an Award.

 

“Incentive Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is designated by the Committee as an “incentive
stock option” within the meaning of Section 422 of the Code.

 

“IPO Price” means the price at which Common Stock is sold in the Company’s
initial public offering.

 

“Non-Employee Director” means a member of the Board who is not an employee of
the Company.

 

“Nonqualified Stock Option” means an Option granted under the Plan which is not
designated as an Incentive Stock Option.

 

“Normal Termination” means termination of employment or service with the Company
or a Subsidiary:

 

  Upon   retirement pursuant to the retirement plan of the Company or a
Subsidiary (as the case may be), as may be applicable at the time to the
Participant in question;

 

With written approval of the Committee; or

 

By the Company without Cause.

 

“Option” means an Award granted under Section 7 of the Plan.

 

“Option Period” means the period described in Section 7(c).

 

“Option Price” means the exercise price set for an Option described in Section
7(a).

 

“Participant” means an Eligible Person who has been selected by the Committee to
participate in the Plan and to receive an Award pursuant to Section 7 and a
Non-Employee Director who has received an automatic grant of Nonqualified Stock
Options pursuant to Section 12.

 

“Performance Goals” means the performance objectives of the Company during an
Award Period or Restricted Period, with respect to Performance Share Units,
Restricted Stock or Phantom Stock Units, respectively, established for the
purpose of determining whether, and to what extent, such Awards will be earned
for an Award Period or Restricted Period.

 

“Performance Share Unit” means a hypothetical investment equivalent equal to one
share of Stock granted in connection with an Award made under Section 9 of the
Plan.

 

“Phantom Stock Unit” means a hypothetical investment equivalent equal to one
share of Stock granted in connection with an Award made under Section 10 of the
Plan.

 

“Plan” means the Company’s Restated 1996 Stock Incentive Plan.

 

“Qualified Committee” means a committee composed of at least two Qualified
Directors.

 

“Qualified Director” means a person who is (i) a “non-employee director,” as
defined in Rule 16b-3 under the Exchange Act or any successor rule or
regulation, and (ii) an “outside director” within the meaning of Section 162(m)
of the Code.

 

“Restricted Period” means, with respect to any share of Restricted Stock or any
Phantom Stock Unit, the period of time determined by the Committee during which
such Award is subject to the restrictions set forth in Section 10 of the Plan.

 

“Restricted Stock” means shares of Stock issued or transferred to a Participant
subject to forfeiture and the other restrictions set forth in Section 10 of the
Plan.

 



--------------------------------------------------------------------------------

 

“Restricted Stock Award” means an Award of Restricted Stock granted under
Section 10 of the Plan.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock” means the Common Stock or such other authorized shares of stock of the
Company as from time to time may be authorized for use under the Plan.

 

“Stock Appreciation Right” or “SAR” means an Award granted under Section 8 of
the Plan.

 

“Stock Bonus” means a stock bonus award granted under Section 11 of the Plan.

 

“Strike Price” means the price set for an SAR described in Section 8(a).

 

“Subsidiary” means any corporation 50% or more of whose stock having general
voting power is owned by the Company, or by another Subsidiary, as herein
defined, of the Company.

 

“Vested Unit” shall have the meaning ascribed thereto in Section 10(e).

 

Effective Date, Duration and Shareholder Approval

 

The Plan is effective as of September 24, 1996, the date of adoption of the Plan
by the Board. The effectiveness of the Plan and the validity of any and all
Awards granted pursuant to the Plan is contingent upon approval of the Plan by
the stockholders of the Company in a manner which complies with (i) Section
422(b)(1) and, to the extent required to preserve the Company’s income tax
deductions, Section 162(m) of the Code and (ii) the requirements of the primary
national securities exchange with which the Common Stock is listed, if so
listed, and/or the National Market System of the National Association of
Securities Dealers Automated Quotation System, if the Common Stock is quoted
thereon. Unless and until the stockholders approve the Plan in compliance with
the applicable requirements, no Award granted under the Plan shall be effective.
See Section 19 for the applicability of the shareholder approval requirements of
Section 162(m) of the Code.

 

The expiration date of the Plan, after which no Awards may be granted hereunder,
shall be September 24, 2006; provided, however, that the administration of the
Plan shall continue in effect until all matters relating to the payment of
Awards previously granted have been settled.

 

Administration

 

The Plan shall be administered by the full Board or a committee of the Board
composed of at least two persons, each member of which, at the time he takes any
action with respect to an Award under the Plan, shall be a “non-employee
director,” as defined in Rule 16b-3 under the Exchange Act or any successor rule
or regulation; provided that as of and after the date that the exemption for the
Plan under Section 162(m) of the Code expires, as set forth in Section 19
herein, to the extent that the Company determines that payment with respect to
any Award is intended to be fully deductible by the Company without regard to
Section 162(m) of the Code, the Plan shall be administered by a Qualified
Committee. The majority of the members of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present or acts approved in writing by a majority of the Committee
shall be deemed the acts of the Committee.

 

Subject to the provisions of the Plan, the Committee shall have exclusive power
to:

 

Select the Eligible Persons to participate in the Plan;

 

Determine the nature and extent of the Awards to be made to each Participant;

 

Determine the time or times when Awards will be made to Eligible Persons;

 

Determine the duration of each Award Period and Restricted Period;

 

Determine the conditions to which the payment of Awards may be subject;

 

Establish the Performance Goals, if any, for each Award Period;

 

Prescribe the form of Award Agreement or other form or forms evidencing Awards;
and

 



--------------------------------------------------------------------------------

 

Cause records to be established in which there shall be entered, from time to
time as Awards are made to Eligible Persons, the date of each Award, the number
of Incentive Stock Options, Nonqualified Stock Options, SARs, Phantom Stock
Units, Performance Share Units, shares of Restricted Stock and Stock Bonuses
awarded by the Committee to each Eligible Person, and the expiration date and
the duration of any applicable Award Period or Restricted Period.

 

The Committee shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any documents evidencing Awards granted pursuant thereto and all decisions and
determinations by the Committee with respect to the Plan shall be final,
binding, and conclusive on all parties unless otherwise determined by the Board.

 

Grant of Awards; Shares Subject to the Plan

 

The Committee may, from time to time, grant Awards of Options, Stock
Appreciation Rights, Restricted Stock, Phantom Stock Units, Performance Share
Units, Stock Bonuses and/or any other Award authorized under the Plan to one or
more Eligible Persons; provided, however, that:

 

Subject to Section 15, the aggregate number of shares of Stock made subject to
all Awards may not exceed 9,499,500;

 

Such shares shall be deemed to have been used in payment of Awards whether they
are actually delivered or the Fair Market Value equivalent of such shares is
paid in cash. In the event any Option, SAR not attached to an Option, Restricted
Stock Award, Phantom Stock Unit or Performance Share Unit shall be surrendered,
terminate, expire, or be forfeited, the number of shares of Stock no longer
subject thereto shall thereupon be released and shall thereafter be available
for new Awards under the Plan;

 

Stock delivered by the Company in settlement of Awards under the Plan may be
authorized and unissued Stock or Stock held in the treasury of the Company or
may be purchased on the open market or by private purchase;

 

Following the date that the exemption from the application of Section 162(m) of
the Code described in Section 19 (or any other exemption having similar effect)
ceases to apply to Awards, no Participant may receive Options or SARs under the
Plan with respect to more than 1,000,000 shares of Stock in any one year; and

 

The Committee may, in its sole discretion, require a Participant to pay
consideration for an Award in an amount and in a manner as the Committee deems
appropriate.

 

Eligibility

 

Participation shall be limited to Eligible Persons selected by the Committee.

 

Stock Options

 

The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Options shall be granted to any Eligible Person who is not an
employee of the Company. Each Option so granted shall be subject to the
following conditions or to such other conditions as may be reflected in the
applicable Award Agreement.

 

Option Price.    The exercise price (“Option Price”) per share of Stock for each
Option shall be set by the Committee at the time of grant but, with respect to
Nonqualified Stock Options, shall not be less than 85% of the Fair Market Value
of a share of Stock at the Date of Grant, and with respect to Incentive Stock
Options, shall not be less than the Fair Market Value of a share of Stock at the
Date of Grant; provided, however, that (i) the Option Price for each Option
issued on or as of the Consummation Date shall be the IPO Price and (ii)
following the date that the exemption from the application of Section 162(m) of
the Code described in Section 19 (or any other exemption having similar effect)
ceases to apply to Options, all Options intended to qualify as
“performance-based compensation” under Section 162(m) of the Code shall have an
Option Price per share of Stock no less than the Fair Market Value of a share of
Stock on the Date of Grant.

 

Manner of Exercise and Form of Payment.    Options which have become exercisable
may be exercised by delivery of written notice of exercise to the Committee
accompanied by payment of the Option Price. The Option Price shall be payable by
bank draft, certified personal check or by wire transfer and/or shares of Stock
valued at the

 



--------------------------------------------------------------------------------

Fair Market Value at the time the Option is exercised (provided that such Stock
has been held by the Participant for at least six months) or, in the discretion
of the Committee, either (i) in other property having a fair market value on the
date of exercise equal to the Option Price, or (ii) by delivering to the
Committee a copy of irrevocable instructions to a stockbroker to deliver
promptly to the Company an amount of sale or loan proceeds sufficient to pay the
Option Price.

 

Option Period and Expiration.    Options shall vest and become exercisable in
such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years with respect to Incentive
Stock Options and ten years and one day with respect to Nonqualified Stock
Options, as may be determined by the Committee (the “Option Period”); provided,
however, that notwithstanding any vesting dates set by the Committee, the
Committee may, in its sole discretion, accelerate the exercisability of any
Option, which acceleration shall not affect the terms and conditions of any such
Option other than with respect to exercisability. If an Option is exercisable in
installments, such installments or portions thereof which become exercisable
shall remain exercisable until the Option expires. Unless otherwise stated in
the applicable Option Award Agreement, the Option shall expire earlier than the
end of the Option Period in the following circumstances:

 

If prior to the end of the Option Period, the Holder shall undergo a Normal
Termination, the Option shall expire on the earlier of the last day of the
Option Period or the date that is ninety days after the date of such Normal
Termination. In such event, the Option shall remain exercisable by the Holder
until its expiration, only to the extent the Option was exercisable at the time
of such Normal Termination. If the Holder dies prior to the end of the Option
Period and while still in the employ or service of the Company or within thirty
days of Normal Termination or such Holder becomes Disabled, the Option shall
expire on the earlier of the last day of the Option Period or the date that is
one year after the date of death or Disability of the Holder. In the event of
death, the Option shall remain exercisable by the person or persons to whom the
Holder’s rights under the Option pass by will or the applicable laws of descent
and distribution until its expiration, only to the extent the Option was
exercisable by the Holder at the time of death. If the Holder ceases employment
or service with the Company for reasons other than Normal Termination, death or
Disability, the Option shall expire immediately upon such cessation of
employment or service. Other Terms and Conditions. Each Option granted under the
Plan shall be evidenced by an Award Agreement, which shall contain such
provisions as may be determined by the Committee and, except as may be
specifically stated otherwise in such Award Agreement, which shall be subject to
the following terms and conditions:

 

Each Option issued pursuant to this Section 7 or portion thereof that is
exercisable shall be exercisable for the full amount or for any part thereof.
Each share of Stock purchased through the exercise of an Option issued pursuant
to this Section 7 shall be paid for in full at the time of the exercise. Each
Option shall cease to be exercisable, as to any share of Stock, when the Holder
purchases the share or exercises a related SAR or when the Option expires.
Subject to Section 14(k), Options issued pursuant to this Section 7 shall not be
transferable by the Holder except by will or the laws of descent and
distribution and shall be exercisable during the Holder’s lifetime only by him.
Each Option issued pursuant to this Section 7 shall vest and become exercisable
by the Holder in accordance with the vesting schedule established by the
Committee and set forth in the Award Agreement. Each Award Agreement may contain
a provision that, upon demand by the Committee for such a representation, the
Holder shall deliver to the Committee at the time of any exercise of an Option
issued pursuant to this Section 7 a written representation that the shares to be
acquired upon such exercise are to be acquired for investment and not for resale
or with a view to the distribution thereof. Upon such demand, delivery of such
representation prior to the delivery of any shares issued upon exercise of an
Option issued pursuant to this Section 7 shall be a condition precedent to the
right of the Holder or such other person to purchase any shares. In the event
certificates for Stock are delivered under the Plan with respect to which such
investment representation has been obtained, the Committee may cause a legend or
legends to be placed on such certificates to make appropriate reference to such
representation and to restrict transfer in the absence of compliance with
applicable federal or state securities laws. Each Incentive Stock Option Award
Agreement shall contain a provision requiring the Holder to notify the Company
in writing immediately after the Holder makes a disqualifying disposition of any
Stock acquired pursuant to the exercise of such Incentive Stock Option. A
disqualifying disposition is any disposition (including any sale) of such Stock
before the later of (a) two years after the Date of Grant of the Incentive Stock
Option or (b) one year after the date the Holder acquired the Stock by
exercising the Incentive Stock Option.

 

Incentive Stock Option Grants to 10% Stockholders.    Notwithstanding anything
to the contrary in this Section 7, if an Incentive Stock Option is granted to a
Holder who owns stock representing more than ten percent of the voting power of
all classes of stock of the Company or of a Subsidiary, the Option Period shall
not exceed five years from the Date of Grant of such Option and the Option Price
shall be at least 110 percent of the Fair Market Value (on the Date of Grant) of
the Stock subject to the Option.

 



--------------------------------------------------------------------------------

 

$100,000 Per Year Limitation for Incentive Stock Options.    To the extent the
aggregate Fair Market Value (determined as of the Date of Grant) of Stock for
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company and its
Subsidiaries) exceeds $100,000, such excess Incentive Stock Options shall be
treated as Nonqualified Stock Options.

 

Voluntary Surrender.    The Committee may permit the voluntary surrender of all
or any portion of any Nonqualified Stock Option issued pursuant to this Section
7 and its corresponding SAR, if any, granted under the Plan to be conditioned
upon the granting to the Holder of a new Option for the same or a different
number of shares as the Option surrendered or require such voluntary surrender
as a condition precedent to a grant of a new Option to such Participant. Such
new Option shall be exercisable at an Option Price, during an Option Period, and
in accordance with any other terms or conditions specified by the Committee at
the time the new Option is granted, all determined in accordance with the
provisions of the Plan without regard to the Option Price, Option Period, or any
other terms and conditions of the Nonqualified Stock Option surrendered.

 

Stock Appreciation Rights

 

Any Option granted under the Plan may include SARs, either at the Date of Grant
or, except in the case of an Incentive Stock Option, by subsequent amendment.
The Committee also may award SARs to Eligible Persons independent of any Option.
An SAR shall confer on the Holder thereof the right to receive in shares of
Stock, cash or a combination thereof the value equal to the excess of the Fair
Market Value of one share of Stock on the date of exercise over the Strike Price
of the SAR, with respect to every share of Stock for which the SAR is granted.
An SAR shall be subject to such terms and conditions not inconsistent with the
Plan as the Committee shall impose, including, but not limited to, the
following:

 

Strike Price.    The Strike Price per share of Stock for which an SAR is granted
shall be set by the Committee at the time of grant, but (i) with respect to an
SAR granted in connection with an Option the Strike Price shall be equal to the
Option Price of such Option and (ii) with respect to an SAR granted
independently of an Option, the Strike Price shall not be less than 85% of the
Fair Market Value of a share of Stock at the Date of Grant.

 

Vesting.    SARs granted in connection with an Option shall become exercisable,
be transferable and shall expire according to the same vesting schedule,
transferability rules and expiration provisions as the corresponding Option. An
SAR granted independently of an Option shall become exercisable, be transferable
and shall expire in accordance with a vesting schedule, transferability rules
and expiration provisions as established by the Committee and reflected in an
Award Agreement.

 

Automatic Exercise.    If on the last day of the Option Period (or in the case
of an SAR granted independently of an Option, the period established by the
Committee after which the SAR shall expire), the Fair Market Value of the Stock
exceeds the Strike Price, the Holder has not exercised the SAR or the
corresponding Option (if any), and neither the SAR nor the corresponding Option
(if any), has expired, such SAR shall be deemed to have been exercised by the
Holder on such last day and the Company shall make the appropriate payment
therefor.

 

Payment.    Upon the exercise of an SAR, the Company shall pay to the Holder an
amount equal to the number of shares subject to the SAR multiplied by the
excess, if any, of the Fair Market Value of one share of Stock on the exercise
date over the Strike Price. The Company shall pay such excess in cash, in shares
of Stock valued at Fair Market Value, or any combination thereof, as determined
by the Committee. Fractional shares shall be settled in cash.

 

Method of Exercise.    A Holder may exercise an SAR after such time as the SAR
vests by filing an irrevocable written notice with the Committee or its
designee, specifying the number of SARs to be exercised, and the date on which
such SARs were awarded.

 

Expiration.    Each SAR shall cease to be exercisable, as to any share of Stock,
when the Holder exercises the SAR or exercises a related Option, with respect to
such share of Stock. Except as otherwise provided, in the case of SARs granted
in connection with Options, an SAR shall expire on a date designated by the
Committee which is not later than ten years and one day after the Date of Grant
of the SAR; provided, however, with respect to an SAR granted in connection with
an Incentive Stock Option, the SAR shall expire on a date designated by the
Committee which is not later than ten years after the Date of Grant of the SAR.

 



--------------------------------------------------------------------------------

 

Performance Shares

 

Award Grants.    The Committee is authorized to establish Performance Share
programs to be effective over designated Award Periods determined by the
Committee. The Committee may grant Awards of Performance Share Units to Eligible
Persons in accordance with such Performance Share programs. Before or within 90
days after the beginning of each Award Period, the Committee will establish
written Performance Goals based upon financial objectives for the Company for
such Award Period and a schedule relating the accomplishment of the Performance
Goals to the Awards to be earned by Participants. Performance Goals may include
absolute or relative growth in earnings per share or rate of return on
stockholders’ equity or other measurement of corporate performance and may be
determined on an individual basis or by categories of Participants. The
Committee shall determine the number of Performance Share Units to be awarded,
if any, to each Eligible Person who is selected to receive such an Award. The
Committee may add new Participants to a Performance Share program after its
commencement by making pro rata grants. Notwithstanding the above, following the
date that the exemption from Section 162(m) of the Code described in Section 19
(or any other) exemption having similar effect cease to apply to Performance
Unit Awards, with respect to such Performance Unit Awards intended to qualify a
“performance-based compensation” under Section 162(m) of the Code: (i) no more
than 200,000 Performance Share Units may be awarded to any Eligible Person with
respect to any Award Period and (ii) Performance Goals must be based on one or
more of the following which may be expressed either on an absolute basis or
relative to other companies selected by the Committee:

 

return on capital, equity, or operating costs;

economic value added;

margins;

total stockholder return on market value;

operating profit or net income;

cash flow, earnings before interest and taxes, or earnings before interest,
taxes and depreciation;

sales;

costs or expenses.

 

Determination of Award.    At the completion of a Performance Share Award
Period, or at other times as specified by the Committee, the Committee shall
calculate the number of shares of Stock earned with respect to each
Participant’s Performance Share Unit Award by multiplying the number of
Performance Share Units granted to the Participant by a performance factor
(which may be no greater than 50%) representing the degree of attainment of the
Performance Goals.

 

Payment of Performance Share Unit Awards.    Performance Share Unit Awards shall
be payable in that number of shares of Stock determined in accordance with
Section 8(b); provided, however, that, at its discretion, the Committee may make
payment to any Participant in the form of cash upon the specific request of such
Participant. The amount of any payment made in cash shall be based upon the Fair
Market Value of the Stock on the day prior to payment. Payments of Performance
Share Unit Awards shall be made as soon as practicable after the completion of
an Award Period.

 

Adjustment of Performance Goals.    The Committee may, during the Award Period,
make such adjustments to Performance Goals as it may deem appropriate, to
compensate for, or reflect, (i) extraordinary or non-recurring events
experienced during an Award Period by the Company or by any other corporation
whose performance is relevant to the determination of whether Performance Goals
have been attained; (ii) any significant changes that may have occurred during
such Award Period in applicable accounting rules or principles or changes in the
Company’s method of accounting or in that of any other corporation whose
performance is relevant to the determination of whether an Award has been
earned; or (iii) any significant changes that may have occurred during such
Award Period in tax laws or other laws or regulations that alter or affect the
computation of the measures of Performance Goals used for the calculation of
Awards; provided, however, that following the date that the exemption from the
application of Section 162(m) of the Code described in Section 19 herein (or any
other exemption having similar effect) ceases to apply to Performance Unit
Awards, with respect to such Performance Unit Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
adjustment shall be made only to the extent that the Committee determines that
such adjustments may be made without a loss of deductibility of the compensation
includible with respect to such Award under Section 162(m) of the Code.

 



--------------------------------------------------------------------------------

Restricted Stock Awards and Phantom Stock Units

 

Award of Restricted Stock and Phantom Stock Units.

 

The Committee shall have the authority (1) to grant Restricted Stock and Phantom
Stock Unit Awards, (2) to issue or transfer Restricted Stock to Eligible
Persons, and (3) to establish terms, conditions and restrictions applicable to
such Restricted Stock and Phantom Stock Units, including the Restricted Period,
which may differ with respect to each grantee, the time or times at which
Restricted Stock or Phantom Stock Units shall be granted or become vested and
the number of shares or units to be covered by each grant.

 

 

The Holder of a Restricted Stock Award shall execute and deliver to the Company
an Award Agreement with respect to the Restricted Stock setting forth the
restrictions applicable to such Restricted Stock. If the Committee determines
that the Restricted Stock shall be held in escrow rather than delivered to the
Holder pending the release of the applicable restrictions, the Holder
additionally shall execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, and (ii) the appropriate blank stock powers with
respect to the Restricted Stock covered by such agreements. If a Holder shall
fail to execute a Restricted Stock Award Agreement and, if applicable, an escrow
agreement and stock powers, the Award shall be null and void. Subject to the
restrictions set forth in Section 10(b), the Holder shall generally have the
rights and privileges of a stockholder as to such Restricted Stock, including
the right to vote such Restricted Stock. At the discretion of the Committee,
cash dividends and stock dividends with respect to the Restricted Stock may be
either currently paid to the Holder or withheld by the Company for the Holder’s
account, and interest may be paid on the amount of cash dividends withheld at a
rate and subject to such terms as determined by the Committee. Cash dividends or
stock dividends so withheld by the Committee shall not be subject to forfeiture.

 

Upon the Award of Restricted Stock, the Committee shall cause a Stock
certificate registered in the name of the Holder to be issued and, if it so
determines, deposited together with the Stock powers with an escrow agent
designated by the Committee. If an escrow arrangement is used, the Committee
shall cause the escrow agent to issue to the Holder a receipt evidencing any
Stock certificate held by it registered in the name of the Holder.

 

No shares of Stock shall be issued at the time a Phantom Stock Unit Award is
made, and the Company will not be required to set aside a fund for the payment
of any such Award. Holders of Phantom Stock Units shall receive an amount equal
to the cash dividends paid by the Company upon one share of Stock for each
Phantom Stock Unit then credited to such Holder’s account (“Dividend
Equivalents”). The Committee shall, in its sole discretion, determine whether to
credit to the account of, or to currently pay to, each Holder of an Award of
Phantom Stock Units such Dividend Equivalents. Dividend Equivalents credited to
a Holder’s account shall be subject to forfeiture on the same basis as the
related Phantom Stock Units, and may bear interest at a rate and subject to such
terms as are determined by the Committee.

 

Restrictions.

 

Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (1)
if an escrow arrangement is used, the Holder shall not be entitled to delivery
of the Stock certificate; (2) the shares shall be subject to the restrictions on
transferability set forth in the Award Agreement; and (3) the shares shall be
subject to forfeiture to the extent provided in subparagraph (d) and the Award
Agreement and, to the extent such shares are forfeited, the Stock certificates
shall be returned to the Company, and all rights of the Holder to such shares
and as a shareholder shall terminate without further obligation on the part of
the Company.

 

 

Phantom Stock Units awarded to any Participant shall be subject to (1)
forfeiture until the expiration of the Restricted Period, to the extent provided
in subparagraph (d) and the Award Agreement, and to the extent such Awards are
forfeited, all rights of the Holder to such Awards shall terminate without
further obligation on the part of the Company and (2) such other terms and
conditions as may be set forth in the applicable Award agreement.

 

The Committee shall have the authority to remove any or all of the restrictions
on the Restricted



--------------------------------------------------------------------------------

Stock and Phantom Stock Units whenever it may determine that, by reason of
changes in applicable laws or other changes in circumstances arising after the
date of the Restricted Stock Award or Phantom Stock Award, such action is
appropriate.

 

Restricted Period.    The Restricted Period of Restricted Stock and Phantom
Stock Units shall commence on the Date of Grant and shall expire from time to
time as to that part of the Restricted Stock and Phantom Stock Units indicated
in a schedule established by the Committee and set forth in the written Award
Agreement.

 

Forfeiture Provisions.    Except to the extent determined by the Committee and
reflected in the underlying Award Agreement, in the event a Holder terminates
employment with the Company during a Restricted Period for any reason, that
portion of the Award with respect to which restrictions have not expired shall
be completely forfeited to the Company.

 

Delivery of Restricted Stock and Settlement of Phantom Stock Units.    Upon the
expiration of the Restricted Period with respect to any shares of Stock covered
by a Restricted Stock Award, the restrictions set forth in Section 10(b) and the
Award Agreement shall be of no further force or effect with respect to shares of
Restricted Stock which have not then been forfeited. If an escrow arrangement is
used, upon such expiration, the Company shall deliver to the Holder, or his
beneficiary, without charge, the Stock certificate evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (to the nearest full share) and any cash
dividends or Stock dividends credited to the Holder’s account with respect to
such Restricted Stock and the interest thereon, if any.

 

Upon the expiration of the Restricted Period with respect to any Phantom Stock
Units covered by a Phantom Stock Unit Award, the Company shall deliver to the
Holder, or his beneficiary, without charge, one share of Stock for each Phantom
Stock Unit which has not then been forfeited and with respect to which the
Restricted Period has expired (“Vested Unit”) and cash equal to any Dividend
Equivalents credited with respect to each such Vested Unit and the interest
thereon, if any; provided, however, that, if so noted in the applicable Award
Agreement, the Committee may, in its sole discretion, elect to pay cash or part
cash and part Stock in lieu of delivering only Stock for Vested Units. If cash
payment is made in lieu of delivering Stock, the amount of such payment shall be
equal to the Fair Market Value of the Stock as of the date on which the
Restricted Period lapsed with respect to such Vested Unit.

 

Stock Restrictions.    Each certificate representing Restricted Stock awarded
under the Plan shall bear the following legend until the end of the Restricted
Period with respect to such Stock:

 

“Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of a Restricted Stock Agreement, dated as
of                     , between West Corporation and                         .
A copy of such Agreement is on file at the offices of the Company at 11808
Miracle Hills Drive, Omaha, Nebraska 68154.”

 

Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.

 

Other Awards

 

The Committee may issue unrestricted Stock or any other Stock-based award under
the Plan to Eligible Persons, alone or in tandem with other Awards, in such
amounts and subject to such terms and conditions as the Committee shall from
time to time in its sole discretion determine. Stock Bonus Awards under the Plan
may be granted as, or in payment of, a bonus, or to provide incentives or
recognize special achievements or contributions.

 

Automatic Grants of Stock Options to Non-Employee Directors

 

Grants of Directors Stock Options.    On such date on or after February 1, 1997,
any person first becomes a Non-Employee Director, such person shall be
automatically granted without further action by the Board or the Committee a
Nonqualified Stock Option to purchase 14,000 shares of Stock (the “Initial
Grant”). Thereafter, for the remainder of the term of the Plan and provided he
remains a Non-Employee Director, on the date of each of the Company’s annual
meeting of stockholders, each Non-Employee Director shall be automatically
granted without further action by the Board or the Committee a Nonqualified
Stock Option to Purchase 5,000 shares of Stock (the “Annual Grant”). All such
Options granted to Non-Employee Directors shall hereinafter be referred to as
Director Stock Options.

 



--------------------------------------------------------------------------------

Option Price; Vesting.

 

All Director Stock Options shall have an Option Price per share equal to the
Fair Market Value of a share of Stock on the Date of Grant. Subject to
expiration under the circumstances described in Section 12(c), the number of
shares of Stock subject to each Initial Grant shall vest and become exercisable
on the anniversary following the Date of Grant indicated in the following table:

 

Anniversary

--------------------------------------------------------------------------------

  

Number of Shares Vested

--------------------------------------------------------------------------------

1st

  

6,000

2nd

  

4,000

3rd

  

4,000

 

Subject to expiration under the circumstances described in Section 12(c), the
number of shares of Stock subject to each Annual Grant shall vest and become
exercisable on the anniversary following the Date of Grant indicated on the
following table:

 

Anniversary

--------------------------------------------------------------------------------

  

Number of Shares Vested

--------------------------------------------------------------------------------

1st

  

1,000

2nd

  

2,000

3rd

  

2,000

 

Term; Expiration.    The term of each Non-Employee Director Option (“Term”),
after which each such Option shall expire, shall be ten years from the Date of
Grant. If prior to the expiration of the Term of a Director Stock Option, the
Non-Employee Director shall cease to be a member of the Board for any reason
other than his death or Disability, the Director Stock option shall expire on
the earlier of the expiration of the Term or the date that is three months after
the date of such cessation. If prior to the expiration of the Term of a Director
Stock Option, a Non-Employee Director shall cease to be a member of the Board by
reason of his death or Disability, the Director Stock option shall expire on the
earlier of the expiration of the Term or the date that is one year after the
date of such cessation. Notwithstanding the above, the Board may in its
discretion, accelerate the vesting of a Director Stock Option upon a
Non-Employee Director’s ceasing to be a member of the Board under such
circumstances as the Board shall determine. In the event a Non-Employee Director
ceases to be a member of the Board for any reason, any unexpired Non-Employee
Director Option shall thereafter be exercisable until its expiration only to the
extent that such Option was exercisable at the time of such cessation.

 

Director Stock Option Agreement.    Each Director Stock Option shall be
evidenced by a Director Stock Option Agreement, which shall contain such
provisions as may be determined by the Committee.

 

Nontransferability; Exclusive Grant.    Subject to Section 14(k), Non-Employee
Director options shall not be transferable except by will or the laws of descent
and distribution and shall be exercisable during the Non-Employee Director’s
lifetime only by him.

 

Controlling Stockholders.    Notwithstanding anything to the contrary in this
Plan, no Controlling Stockholder shall be eligible to receive Director Stock
Options pursuant to this Section 12. For purposes of this Section 12(f), the
term “Controlling Stockholder” means any person who, either alone or pursuant to
an arrangement or understanding with one or more other persons (i) owns and has
voting power to vote more than fifty percent (50%) of the outstanding voting
equity securities of the Company or (ii) otherwise exercises a controlling
influence over the management or policies of the Company by virtue of the
person’s position as a stockholder of the Company.

 

Non-Competition Provisions

 

In addition to such other conditions as may be established by the Committee, in
consideration of the granting of Awards under the terms of this Plan, the
Committee, in its discretion, may include non-competition provisions in the
applicable Award Agreement.

 

General

 

Additional Provisions of an Award.    Awards under the Plan also may be subject
to such other provisions (whether or not applicable to the benefit awarded to
any other Participant) as the Committee determines appropriate including,
without limitation, provisions to assist the Participant in financing the
purchase of Stock upon the exercise of Options, provisions for the forfeiture of
or restrictions on resale or other disposition of shares of Stock acquired under
any Award, provisions giving the Company the right to repurchase shares of Stock
acquired under any Award in the event the Participant elects to dispose of such
shares, and provisions to comply with Federal and state



--------------------------------------------------------------------------------

securities laws and Federal and state tax withholding requirements. Any such
provisions shall be reflected in the applicable Award agreement.

 

Privileges of Stock Ownership.    Except as otherwise specifically provided in
the Plan, no person shall be entitled to the privileges of stock ownership in
respect of shares of Stock which are subject to Awards hereunder until such
shares have been issued to that person.

 

Government and Other Regulations.    The obligation of the Company to make
payment of Awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by governmental agencies as may be
required. Notwithstanding any terms or conditions of any Award to the contrary,
the Company shall be under no obligation to offer to sell or to sell and shall
be prohibited from offering to sell or selling any shares of Stock pursuant to
an Award unless such shares have been properly registered for sale pursuant to
the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Stock to be
offered or sold under the Plan. If the shares of Stock offered for sale or sold
under the Plan are offered or sold pursuant to an exemption from registration
under the Securities Act, the Company may restrict the transfer of such shares
and may legend the Stock certificates representing such shares in such manner as
it deems advisable to ensure the availability of any such exemption.

 

Tax Withholding.    Notwithstanding any other provision of the Plan, the Company
or a Subsidiary, as appropriate, shall have the right to deduct from all Awards
cash and/or Stock, valued at Fair Market Value on the date of payment, in an
amount necessary to satisfy all Federal, state or local taxes as required by law
to be withheld with respect to such Awards and, in the case of Awards paid in
Stock, the Holder or other person receiving such Stock may be required to pay to
the Company prior to delivery of such Stock, the amount of any such taxes which
the Company is required to withhold, if any, with respect to such Stock. Subject
in particular cases to the disapproval of the Committee, the Company may accept
shares of Stock of equivalent Fair Market Value in payment of such withholding
tax obligations if the Holder of the Award elects to make payment in such
manner.

 

Claim to Awards and Employment or Service Rights.    No employee or other person
shall have any claim or right to be granted an Award under the Plan or, having
been selected for the grant of an Award, to be selected for a grant of any other
Award. Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ or service of the
Company.

 

Designation and Change of Beneficiary.    Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary who
shall be entitled to receive the rights or amounts payable with respect to an
Award due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by the Participant, the beneficiary shall be deemed to be
his or her spouse or, if the Participant is unmarried at the time of death, his
or her estate.

 

Payments to Persons Other Than Participants.    If the Committee shall find that
any person to whom any amount is payable under the Plan is unable to care for
his affairs because of illness or accident, or is a minor, or has died, then any
payment due to such person or his estate (unless a prior claim therefor has been
made by a duly appointed legal representative) may, if the Committee so directs
the Company, be paid to his spouse, child, relative, an institution maintaining
or having custody of such person, or any other person deemed by the Committee to
be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Committee
and the Company therefor.

 

No Liability of Committee Members.    No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of



--------------------------------------------------------------------------------

any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud or willful bad faith; provided, however, that approval
of the Board shall be required for the payment of any amount in settlement of a
claim against any such person. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or By-Laws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.

 

Governing Law.    The Plan shall be governed by and construed in accordance with
the internal laws of the State of Delaware without regard to the principles of
conflicts of law thereof.

 

Funding.    No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Holders shall have no rights
under the Plan other than as unsecured general creditors of the Company, except
that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

 

Nontransferability.    A person’s rights and interest under the Plan, including
amounts payable, may not be sold, assigned, donated, or transferred or otherwise
disposed of, mortgaged, pledged or encumbered except, in the event of a Holder’s
death, to a designated beneficiary to the extent permitted by the Plan, or in
the absence of such designation, by will or the laws of descent and
distribution; provided, however, the Committee may, in its sole discretion,
allow in an Award Agreement for transfer of Awards other than Incentive Stock
Options to other persons or entities.

 

Reliance on Reports.    Each member of the Committee and each member of the
Board shall be fully justified in relying, acting or failing to act, and shall
not be liable for having so relied, acted or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself.

 

Relationship to Other Benefits.    No payment under the Plan shall be taken into
account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

Expenses.    The expenses of administering the Plan shall be borne by the
Company.

 

Pronouns.    Masculine pronouns and other words of masculine gender shall refer
to both men and women.

 

Titles and Headings.    The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

 

Changes in Capital Structure

 

Awards granted under the Plan and any Award Agreements shall be subject to
equitable adjustment or substitution, as determined by the Committee in its sole
discretion, as to the number, price or kind of a share of Stock or other
consideration subject to such Awards (i) in the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
stock dividends, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the Date of Grant of any such
Award, (ii) in the event of any change in applicable laws or any change in
circumstances which results in or would result in any substantial dilution or
enlargement of the rights granted to, or available for, Participants in the
Plan, or (iii) upon the occurrence of any other event which otherwise warrants
equitable adjustment because it interferes with the intended operation of the
Plan. In addition, in the event of any such corporate or other event, the
aggregate number of shares of Stock available under the Plan and the maximum
number of shares of Stock with respect to which any one person may be granted in
connection with Awards during any year shall be appropriately adjusted by the
Committee, whose determination shall be conclusive. Following the date that the
exemption from the application of Section 162(m) of the Code expires, as set
forth in Section 19 herein, with respect to Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, such
adjustments or substitutions shall be made only to the extent that the Committee
determines that such adjustments or substitutions may be made without a loss of
deductibility for such Awards under



--------------------------------------------------------------------------------

Section 162(m) of the Code. The Company shall give each Participant notice of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes.

 

Notwithstanding the above, in the event of any of the following:

 

The Company is merged or consolidated with another corporation or entity and, in
connection therewith, consideration is received by shareholders of the Company
in a form other than stock or other equity interests of the surviving entity;

 

All or substantially all of the assets of the Company are acquired by another
person;

 

The reorganization or liquidation of the Company; or

 

The Company shall enter into a written agreement to undergo an event described
in clauses A, B or C above,

 

then the Committee may, in its sole discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Awards and pay to the
Holders thereof, in cash, the value of such Awards based upon the price per
share of Stock received or to be received by other shareholders of the Company
in the event. The terms of this Section 15 may be varied by the Committee in any
particular Award agreement.

 

Change in Control

 

Except to the extent stated otherwise in any individual Award Agreement, upon
the occurrence of a Change in Control (i) all outstanding Options and
freestanding SARs shall become immediately exercisable in full, (ii) all
restrictions with respect to outstanding shares of Restricted Stock shall lapse,
(iii) all outstanding Phantom Stock Units will be immediately converted into
shares of Stock, or cash equivalents at the discretion of the Committee, and
paid out to such Holders, and (iv) the Committee will make a determination on
the degree of achievement of all Performance Goals with respect to outstanding
Performance Share Units and shall make such payments with respect thereto as it
deems appropriate.

 

Nonexclusivity of the Plan

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

Amendment and Termination

 

The Board may at any time terminate the Plan. With the express written consent
of an individual Participant, the Board or the Committee may cancel or reduce or
otherwise alter outstanding Awards. The Board or the Committee may, at any time,
or from time to time, amend or suspend and, if suspended, reinstate, the Plan in
whole or in part; provided that any such amendment shall be contingent on
obtaining the approval of the shareholders of the Company if the Committee
determines that such approval is necessary to comply with any requirement of law
or rule of any stock exchange on which the Company’s equity securities are
traded, or in order for Awards to qualify for an exception from Section 162(m)
of the Code.



--------------------------------------------------------------------------------

Effect of Section 162(m) of the Code

 

The Plan, and all Awards issued thereunder, are intended to be exempt from the
application of Section 162(m) of the Code, which restricts under certain
circumstances the Federal income tax deduction for compensation paid by a public
company to named executives in excess of $1 million per year. As of the Plan’s
effective date, the exemption is based on Treasury Regulation Section
1.162-27(f), which generally exempts from the application of Section 162(m) of
the Code compensation paid pursuant to a plan that existed before a company
becomes publicly held. Under such Treasury Regulation, this exemption is
available to the Plan for the duration of the period that lasts until the
earlier of (i) the expiration or material modification of the Plan, (ii) the
exhaustion of the maximum number of shares of Stock available for Awards under
the Plan, as set forth in Section 5(a), or (iii) the first meeting of
shareholders at which directors are to be elected that occurs after the close of
the third calendar year following the calendar year in which the Company first
becomes subject to the reporting obligations of Section 12 of the Exchange Act.
The Committee may, without shareholder approval, amend the Plan retroactively
and/or prospectively to the extent it determines necessary in order to comply
with any subsequent clarification of Section 162(m) of the Code required to
preserve the Company’s Federal income tax deduction for compensation paid
pursuant to the Plan. To the extent that the Committee determines as of the Date
of Grant of an Award that (i) the Award is intended to comply with Section
162(m) of the Code and (ii) the exemption described above is no longer available
with respect to such Award, such Award shall not be effective until any
stockholder approval required under Section 162(m) of the Code has been
obtained.

 

*    *    *

 

As adopted by the Board of Directors of

West Corporation

June 3, 2002



--------------------------------------------------------------------------------

 

Amendment No. 1

to the

Restated West Corporation 1996 Stock Incentive Plan

 

WHEREAS, West Corporation, a Delaware corporation (the “Company”), currently
maintains and sponsors the Restated West Corporation 1996 Stock Incentive Plan
(the “Plan”); and

 

WHEREAS, Section 18 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time.

 

NOW, THEREFORE, pursuant to the authority reserved to the Board, subject to the
approval of stockholders of the Company at the next annual meeting of the
stockholders in accordance with applicable law, the Plan is hereby amended as
follows, effective as of January 1, 2003:

 

1.    By deleting Section 5(a) in its entirety and replacing it with the
following:

 

(a)    Subject to Section 15, the aggregate number of shares of Stock made
subject to all Awards may not exceed 12,499,500;

 

2.    By deleting Section 7(c)(i) in its entirety and replacing it with the
following:

 

(i)    If prior to the end of the Option Period, the Holder shall undergo a
Normal Termination, the Option shall expire on the earlier of the last day of
the Option Period or the date that is ninety days after the date of such Normal
Termination; provided, however, that, for any Nonqualified Stock Option granted
on or following January 1, 2003, if the Holder is an Executive Vice President or
above on the Date of Grant, such Nonqualified Stock Option shall expire on the
earlier of the last day of the Option Period or the date that is one year after
the date of such Normal Termination. In such event, the Option shall remain
exercisable by the Holder until its expiration, only to the extent the Option
was exercisable at the time of such Normal Termination.

 

3.    By adding new Section 7(c)(iv) to read as follows:

 

(iv)    Notwithstanding anything Section 7(c)(i) above or any provision of an
Award Agreement to the contrary, for any Holder who is an Executive Vice
President or above on January 1, 2003, if prior to the end of the Option Period,
the Holder shall undergo a Normal Termination, any Nonqualified Stock Option
that (A) was granted to such Holder prior to January 1, 2003, and (B) had an
Option Price greater than or equal to the Fair Market Value on January 1, 2003,
shall expire on the earlier of the last day of the Option Period or the date
that is one year after the date of such Normal Termination.

 

4.    Except as modified by this Amendment No. 1, all of the terms and
conditions of the Plan shall remain valid and in full force and effect.

 

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of the Company,
has executed this instrument as of the 30th day of December, 2002, on behalf of
the Board.

 

By:

 

/s/    THOMAS B. BARKER

--------------------------------------------------------------------------------

Name:

 

Thomas B. Barker

Title:

 

President and CEO